Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 5/03/2021 has been entered and made of record.
3.		Applicant has amended claims 1, 3, 4, 6-9, 11, 13, 14, and 16-19. Applicant has not added nor canceled any claims. Currently, claims 1-20 are pending. Examiner refers to the action below.
4.		Applicant has amended claims 1, 3, 4, 6-9, 11, 13, 14, and 16-19, to overcome the 35USC 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph rejection, therefore this rejection is now withdrawn. Examiner refers to the action below. 

Allowable Subject Matter
5.		Claims 1-20 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Perry et al. (U.S. patent 10,073,602 B2) discloses to perform adjustment to an image region by first adjusting the contrast to the region then determining a saliency map of this contrast adjusted region and then determining a second region to adjust the luminance. Perry et al. nor any other prior art of record, regarding claim 1, teaches the features of “adjusting at least one of the sharpness, dynamic contrast control (DCC), and independent color management 
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668
May 18, 2021